Appeal from a decision of the Workers’ Compensation Board, filed February 18, 1977, which disallowed a claim for compensation benefits on the ground that the claim was not timely filed. The board found "the claimant’s attorney objects to the decision of October 12, 1976, contending that the date of disability should be amended to read November 19, 1975, as claimant did not know what his disability was until he saw the doctor * * *. Upon review, the Board finds, based upon the credible evidence that Notice and Proof of Claim for disability was not filed within 26 weeks after commencement of the disability.” The record contains substantial evidence to sustain the finding of the board (see Matter of Whalen v Allied Messenger Serv., 12 AD2d 1). Decision affirmed, without costs. Mahoney, P. J., Sweeney, Larkin, Mikoll and Herlihy, JJ., concur.